Name: 79/879/EEC: Council Decision of 22 October 1979 amending Decision 77/186/EEC on the exporting of crude oil and petroleum products from one Member State to another in the event of supply difficulties
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  oil industry;  energy policy
 Date Published: 1979-10-27

 Avis juridique important|31979D087979/879/EEC: Council Decision of 22 October 1979 amending Decision 77/186/EEC on the exporting of crude oil and petroleum products from one Member State to another in the event of supply difficulties Official Journal L 270 , 27/10/1979 P. 0058 - 0059 Finnish special edition: Chapter 12 Volume 2 P. 0029 Greek special edition: Chapter 12 Volume 3 P. 0031 Swedish special edition: Chapter 12 Volume 2 P. 0029 Spanish special edition: Chapter 12 Volume 3 P. 0177 Portuguese special edition Chapter 12 Volume 3 P. 0177 COUNCIL DECISION of 22 October 1979 amending Decision 77/186/EEC on the exporting of crude oil and petroleum products from one Member State to another in the event of supply difficulties (79/879/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 (4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Article 1 of Council Decision 77/186/EEC of 14 February 1977 on the exporting of crude oil and petroleum products from one Member State to another in the event of supply difficulties (2) provides that export licences shall be granted for a minimum period of 15 working days and a maximum of one month; Whereas in certain cases the revocation of export licences should be authorized to prevent any abuse prejudicial to the supply of one or more Member States ; whereas the aforementioned Decision should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 77/186/EEC shall be replaced by the following: "Article 2 Whenever a shortfall in supply of crude oil and/or petroleum products, either actual or imminent, creates an abnormal increase in trade in petroleum products between Member States, the Commission may, on the request of a Member State, after consulting the group provided for in Directive 73/238/EEC, authorize that Member State to suspend the issue of export licences and to cut short the validity of existing licences or to revoke them to the extent necessary to prevent such abnormal trade. The Commission's authorization shall be valid for 10 working days. The Council shall meet, at the request of a Member State, within 48 hours to confirm, amend or repeal, by a qualified majority, the authorization granted by the Commission." Article 2 Article 3 of Decision 77/186/EEC shall be replaced by the following: "Article 3 If a shortfall is likely seriously to endanger the supply of crude oil and/or petroleum products in a Member State, or if such a situation may reasonably be expected, the Commission may, on the request of a Member State, after consulting the group provided for in Directive 73/238/EEC, authorize that Member State to suspend the issue of export licences and to cut short the validity of existing licences or to revoke them provided that traditional trade patterns are maintained as far as possible. The Council shall meet, at the request of a Member State, within 48 hours to amend or revoke, by a qualified majority, the authorization granted by the Commission. If the Council does not revoke or amend this authorization, it shall remain in force." Article 3 The following Article shall be inserted in Decision 77/186/EEC: "Article 4a Under the circumstances described in the first paragraph of Article 4, the Member State concerned may, after consulting the Commission and notifying the other Member States, suspend the validity of licences already issued under Article 1. Such suspension shall not take effect until a period of 48 hours has elapsed and shall be valid for the duration of 10 days. If any Member State or the Commission so requests, the Council shall meet within 48 hours. It may adopt appropriate measures, acting by a qualified majority on a proposal from the Commission. In taking its decision and without prejudice to its competence to take that decision, the Member (1)OJ No C 296, 11.12.1978, p. 58. (2)OJ No L 61, 5.3.1977, p. 23. State concerned shall take into consideration the oil supply interests of Community oil-importing countries." Article 4 This Decision is addressed to the Member States. Done at Luxembourg, 22 October 1979. For the Council The President M. O'DONOGHUE